Case 5:20-cr-00145-H-BQ Document 388 Filed 04/06/21                Page 1 of 1 PageID 871



                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    LUBBOCKDIVISION
 UNITED STATES OF AMERICA,
      Plaintiff,

                                                            NO. 5:2O-CR-145-04-H

KRYSTAL LYNN RAMOS (4),
      Defendant.


                   OR"DER ACCEPTING R.EPORT AND RXCOMMENDATION
                       OF TIIE UMTED STATES MAGISTRATE JUDGE
                               CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the consent of the Deflendant, and the Report and Recommendation

Conceming Plea of Guilty of the united states Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 2g u.s.C.

$   636(bxl), the undersigned District Judge is ofthe opinion rhat the Report and

Recommendafion of the Magistrate Judge conceming the plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court,s scheduling order.

         SO ORDERED

         Dated April    ("   ,2021.



                                            JAMES        SLEYHENDRIX
                                            UNITE     STATES DISTRICT JUDGE
